Citation Nr: 0718449	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-24 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Whether new and material evidence has been submitted to 
reopen appellant's previously denied claim for service 
connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.R. Murphy, Law Clerk






INTRODUCTION

The veteran had honorable active service from January 1956 to 
December 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
VARO in Denver, Colorado, which denied entitlement to the 
claims sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim for service connection for this condition 
was previously denied by the RO.  After his petition to 
reopen was received the veteran was provided notice of 
general requirements to reopen a claim, but was not informed 
of the specific grounds for the previous denial, as required 
by Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Further, with regards to the veteran's testimony in February 
2006 in front of the undersigned, the veteran indicated, on 
page 27, that he is being seen by two doctors at the VA.  
Records of treatment by these physicians have not been 
associated with the claims file.  He eventually indicated the 
doctors told him there was a causal relationship between the 
headaches and his active service.  Pursuant to Bell v. 
Derwinski, 2 Vet. App 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA for employees. Id at 612-613.  If those 
documents predate a Board decision on appeal, are within the 
VA's general control, and could presumably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613. If such 
material could be determinative for the claim, a remand for 
adjudication is in order.  Dunn v. West, 11 Vet. App. 462 
(1988).


Accordingly, the case is REMANDED for the following action:

1.	Provide to the veteran all notification 
required by the Veterans Claims 
Assistance Act of 200, Kent v. 
Nicholson, 20 Vet. App. 1 (2006), AND 
Dingess v. Nicholson, 19 Vet. App. 47 
(2006), with respect to the claims to 
reopen.  The notice should inform the 
veteran that he should provide VA with 
copies of any evidence relevant to the 
claim that he has in his possession.  
The notice should be very specific as 
to what is required for evidence to be 
considered new and material and inform 
him of the basis for the preexisting 
denial.

2.	The veteran should be asked to identify 
all sources of treatment or evaluation 
he received for migraine headaches 
during and subsequent to service.  The 
RO should obtain copies of all 
treatment or evaluation records (those 
not yet secured) from the identified 
sources.

3.	The RO should then arrange for the 
veteran to be scheduled for a VA 
medical examination by a physician 
knowledgeable in headache disorders. 
Following examination of the veteran 
and review of his claims file, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not that the veteran has a migraine 
headache problem that was caused or 
aggravated by his service or his 
service-connected left knee disorder.  
The examiner must explain the rationale 
for the opinion given.

4.	The RO should then readjudicate the 
claims.  If either claim remains 
denied, an appropriate supplemental SOC 
should be issued, and the appellant and 
his representative should have the 
opportunity to respond.   The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



